[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE MOTION FOR INTEREST AND ATTORNEY'S FEES
The court having considered the plaintiff's motion for prejudgment interest and attorney's fees, awards the following.
1) $46,585 as prejudgment interest, pursuant to Connecticut General Statutes Section 52-192a;
2) $13,358.66 as interest, pursuant to Connecticut General Statutes Section 37-3a; and
3) $350 as attorney's fees, pursuant to Connecticut General Statutes Section 52-192a.
Judgment is rendered accordingly.
CLARENCE J. JONES, JUDGE